Citation Nr: 0013450	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to an increased disability evaluation for 
postoperative left knee anterior cruciate ligament 
reconstruction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issue of entitlement to service 
connection for arthritis of the left knee was denied as not 
well grounded.

In November 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The veteran's December 1998 substantive appeal may be 
construed as raising the issues of entitlement to service 
connection for left lower leg, left hip and groin, and low 
back disorders secondary to his service-connected disability.  
These matters are referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  The veteran sustained a left knee injury during active 
service and is presently receiving VA service connection 
disability benefits for slight recurrent subluxation or 
lateral instability.

2.  The evidence of record includes a July 1998 private 
medical opinion which provided a present diagnosis of 
hypertrophic synovitis of the left knee related to active 
service.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for arthritis of the left knee.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records dated in October 1979 show the 
veteran sustained a left knee injury when he fell from a 
ladder.  The veteran underwent left knee arthrotomy and 
anterolateral reconstruction in June 1980.  The records are 
negative for diagnosis of left knee arthritis.

VA examination in March 1982 found postoperative status from 
2 reconstructive surgical procedures to the left knee for 
torn anterior cruciate ligament.  X-ray examination revealed 
no bony changes in the left knee joint.

In April 1982 the RO granted entitlement to service 
connection for postoperative left knee anterior cruciate 
ligament reconstruction.  A 10 percent disability rating was 
assigned under the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, Diagnostic Code 5257, for slight recurrent 
subluxation or lateral instability.

Private medical records dated in June 1994 show the veteran 
underwent arthroscopy, 3 compartment synovectomy, and 
debridement of meniscal tear to the left knee.  It was noted 
that x-ray examination revealed a mild amount of degenerative 
change.  The report included no opinion as to the etiology of 
the mild degenerative change was provided.  

VA examination in January 1998 included a diagnosis of 
internal derangement of the left knee, status post surgery 
times 3, with residual pain.  X-ray examination of the left 
knee revealed intact cortical margins with adequate osseous 
density and adequately preserved joint spaces.  The 
examiner's impression was left knee within satisfactory 
limits.

A July 1998 private medical opinion indicated the veteran had 
developed a hypertrophic synovitis which was thought to be 
related to his service-connected left knee disability.  It 
was noted that the veteran's chronic left knee instability 
would lead to chronic synovitis as well as further injury to 
the menisci.

At his personal hearing in November 1999 the veteran 
testified that he experienced pain on movement, numbness, 
instability and locking of the left knee, and had difficulty 
bending and kneeling.  He stated his private physician had 
provided a diagnosis of arthritis in the left knee.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate ratings may be allowed if the 
symptomatology for the disorders is not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  A VA General Counsel precedent opinion found that a 
separate rating under Diagnostic Code 5010 for traumatic 
arthritis was allowable when a veteran who was rated under 
Diagnostic Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated an additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97.

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that the truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In this case, the Board finds that competent evidence has 
been submitted which demonstrates a present diagnosis of 
hypertrophic synovitis related to the veteran's inservice 
left knee injury.  The Board notes that synovitis is defined 
as inflammation of a synovial membrane, especially that of a 
joint, and is "in general, when unqualified, the same as 
arthritis."  Stedman's Medical Dictionary 1746 (26th ed. 
1995).  Therefore, the Board finds the veteran has submitted 
a well-grounded claim for entitlement to service connection 
for arthritis of the left knee.  See 38 U.S.C.A. § 5107(a).

The Board also finds, however, that additional clarification 
is required prior to a determination on the merits.  As the 
RO did not adjudicate the merits of the veteran's claim and 
the record includes both positive and negative evidence as to 
the issue on appeal, the matter must be remanded to the RO 
for further development.

Specific instructions related to this issue are addressed in 
the remand order at the end of this decision.


ORDER

Entitlement to service connection for arthritis of the left 
knee is well grounded.  To this extent the appeal is granted.


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In addition, as noted above, the Board finds the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for arthritis of the left knee.

Private medical records show the veteran underwent 
arthroscopy, 3 compartment synovectomy, and debridement of 
meniscal tear to the left knee in June 1994.  An August 1994 
post-operative report noted the veteran was improving and 
that his pain was markedly decreased but stated that he 
continued to experience symptoms of instability.

A January 1998 VA examination noted the veteran complained of 
left knee related limitations including a tendency to lose 
balance, inability to kneel or crawl for more than short 
periods, pain upon walking 100 yards or less, pain upon 
standing more than 15 to 30 minutes, and pain upon ascending 
or descending stairs.  The examiner noted tenderness, pain on 
palpation, and pain on motion but did not discuss the 
presence of any subluxation or lateral instability in the 
left knee.  

A July 1998 private medical opinion noted the veteran had a 
chronic left knee instability but provided no assessment as 
to the extent of that disability.

At his personal hearing in November 1999 the veteran 
testified that he experienced pain on movement, numbness, 
instability and locking of the left knee, and had difficulty 
bending and kneeling.  

The Board notes the available medical evidence does not 
include a recent assessment of any recurrent subluxation or 
lateral instability of the veteran's left knee and includes 
both positive and negative evidence as to the issue of a 
present diagnosis of left knee arthritis.  Therefore, the 
Board finds additional development is required for an 
adequate determination of the issues on appeal.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims, which includes 
obtaining adequate an VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his left knee disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of any present left 
knee disorders.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including tests to determine the extent 
of any recurrent subluxation or lateral 
instability.  

The examiner is specifically requested to 
provide an opinion as to whether or not 
the veteran has traumatic arthritis to 
the left knee and, if so, to comment on 
the present manifestations of that 
disorder and discuss the frequency of any 
disabling symptomatology.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



